IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20868
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIAM WATKINS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-825-1
                      --------------------
                         March 27, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     William Watkins appeals his conviction for being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

He argues that the district court erred in denying his motion to

suppress evidence obtained as a result of a warrantless search of

his automobile, and, alternatively, that the district court

abused its discretion by not conducting an evidentiary hearing.

Watkins also contends that his conviction under 18 U.S.C.

§ 922(g)(1) is unconstitutional because of the minimal showing

necessary to establish that the firearm had a nexus with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20868
                                 -2-

interstate commerce.   He concedes that this argument is

foreclosed by United States v. Daugherty, 264 F.3d 513, 516 (5th

Cir. 2001), cert. denied, 2002 WL 233543 (U.S. Feb. 19, 2002),

but that he raises it to preserve it for Supreme Court review.

This latter argument is foreclosed.

     The district court's denial of the motion to suppress is

supported by the undisputed facts set forth in Watkins' motion

and the Government's response thereto.     See United States v.

Yeagin, 927 F.2d 798, 800 (5th Cir. 1991).    The totality of the

circumstances supports a determination that the police officer

had probable cause to search Watkins' car for a gun, after an

eyewitness nightclub patron told the officer that Watkins had a

gun and the officer thereafter saw Watkins walk to a car and

place an object on the driver's side floorboard.     See Illinois v.

Gates, 462 U.S. 213, 233 (1983); United States v. Burbridge, 252

F.3d 775, 778 (5th Cir. 2001).   Because there was probable cause

to search the car, Watkins' subsequent statements concerning the

gun were also admissible.   Inasmuch as the relevant facts were

undisputed and Watkins has pointed to no additional evidence that

would have allowed him to meet his burden of showing that the

search violated the Fourth Amendment, the district court did not

err by not conducting an evidentiary hearing.

     The judgment of the district court is AFFIRMED.